DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species B (Fig. 5), claims 1-3 and 5-9 in the reply filed on June 6, 2022 is acknowledged.
Claims 4 and 10 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claim 10) or a nonelected species (claim 4), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 6, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a photosensitive layer,” as recited in claim 7, and “a second metal layer,” as recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106” has been used to designate both a gate electrode and a gate insulating layer in Fig. 1.  It is noted that the specification has assigned reference character “106” to the gate electrode and reference character “105” to the gate insulating layer (¶ [0034]).  However, in Fig. 1, it is respectfully submitted that the element to which reference character “105” points is not the gate insulating layer.  Rather, the element/region pointed to by “105” is covered by the gate insulating layer. Moreover, in Fig. 2, reference character “105” does not point to the gate insulating layer, but instead to an element/region that may possibly be “a photosensitive layer disposed on the second semiconductor and corresponding to the first gap or the first active region,” as recited in claim 7.  In Fig. 2, reference character “106” points to the gate insulating layer rather than to the gate electrode.
The drawings are objected to because the replacement Fig. 1 is of relatively small size considering all the structural detail that is depicted therein, and also the many reference characters are of low resolution creating some difficulty in reading.  Applicant is respectfully requested to submit a larger, higher-resolution Fig. 1 to facilitate a clear understanding of this figure.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:  
undefined acronym “LTPS” ([0016], line 12);
“thin film transistor layer 120” should read “thin film transistor layer 110” ([0032], line 5).
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not provide proper antecedent basis for “a second metal layer,” as recited in claim 8, line 4.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 2 is objected to because of the following informalities: “the via hole” should read “the at least one via hole” (line 11).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 8, the limitation “the first metal layer” renders the claim indefinite because it lacks antecedent basis (i.e., no first metal layer was previously recited).  It is noted that claim 2 recites “a first metal layer disposed on the interlayer insulating layer and connected to the semiconductor layer by at least one via hole” in lines 10-11.  Therefore, it is suggested Applicant change the dependency of claim 8 from claim 1 to claim 2 inasmuch as claim 2 provides antecedent basis for “the first metal layer.”  Alternatively, it is suggested Applicant change “the first metal layer” in claim 8, line 8 to “a first metal layer.”  For examination purposes, the limitation in question will be interpreted and examined as: a first metal layer.  Correction is respectfully requested.
Claim 9 is rejected because it depends from claim 8 and therefore inherits the indefiniteness of claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (CN 108363993 A).
Regarding claim 1, Wang discloses in Figs. 3-5 and related text an array substrate ([0071], lines 549-551 of the attached English machine translation), comprising:
a substrate 5 ([0054], line 363); 
a thin film transistor layer 3/4 disposed on the substrate ([0051], lines 322-324); and 
a fingerprint identification component 3/4 disposed in the thin film transistor layer ([0051], lines 322-324);
wherein the fingerprint identification component comprises a switching element 4 and a fingerprint identification element 3 ([0051], lines 322-324), and the switching element and the fingerprint identification element are adjacently disposed on the substrate; and 
the switching element comprises a first semiconductor 42, the fingerprint identification element comprises a second semiconductor 31/32/33, and the first semiconductor and the second semiconductor are manufactured on a same layer ([0051], lines 325-330 and [0052], lines 334-336).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108363993 A) in view of Yan (US 2020/0104008 A1).
Regarding claim 2, Wang discloses substantially the entire claimed invention, as applied to claim 1 above, including the thin film transistor layer comprises: a semiconductor layer 31/32/33/42 disposed on the substrate, wherein the first semiconductor and the second semiconductor are disposed in the semiconductor layer; and a gate electrode 41 (Fig. 3; [0051], lines 322-330).
Wang does not explicitly disclose the thin film transistor layer comprises: a gate insulating layer disposed on the semiconductor layer; a gate electrode disposed on the gate insulating layer and corresponding to the first semiconductor; an interlayer insulating layer disposed on the gate insulating layer and the gate electrode; a first metal layer disposed on the interlayer insulating layer and connected to the semiconductor layer by at least one via hole, wherein the via hole penetrates through the interlayer insulating layer and the gate insulating layer; and a planarization layer disposed on the first metal layer and the interlayer insulating layer.
Yan teaches in Fig. 2 and related text the thin film transistor layer comprises: 
a gate insulating layer 25 disposed on the semiconductor layer 24 ([0036], line 5); 
a gate electrode 26 disposed on the gate insulating layer and corresponding to the first semiconductor 241 ([0039], lines 9-12); 
an interlayer insulating layer 27 disposed on the gate insulating layer and the gate electrode ([0036], line 6); 
a first metal layer 28 disposed on the interlayer insulating layer and connected to the semiconductor layer by at least one via hole 271, wherein the via hole penetrates through the interlayer insulating layer and the gate insulating layer ([0051]-[0052]); and 
a planarization layer 29 disposed on the first metal layer and the interlayer insulating layer ([0036], line 7).
Wang and Yan are analogous art because they both are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified features of Yan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang’s array substrate to form the thin film transistor layer to comprise: a gate insulating layer disposed on the semiconductor layer; a gate electrode disposed on the gate insulating layer and corresponding to the first semiconductor; an interlayer insulating layer disposed on the gate insulating layer and the gate electrode; a first metal layer disposed on the interlayer insulating layer and connected to the semiconductor layer by at least one via hole, wherein the via hole penetrates through the interlayer insulating layer and the gate insulating layer; and a planarization layer disposed on the first metal layer and the interlayer insulating layer, as taught by Yan, in order to decrease a leakage current of the thin film transistor (i.e., the switching element as claimed) and improve a signal-to-noise ratio of the photodiode (i.e., the fingerprint identification element as claimed) (Yan: [0053]).
Regarding claim 5, Wang in view of Yan discloses substantially the entire claimed invention, as applied to claim 2 above, including a second gap is defined between the first semiconductor and the second semiconductor (Wang: Fig. 3).
Wang does not disclose the first metal layer has a connecting line, one end of the connecting line is connected to the first semiconductor, and another end of the connecting line is connected to the second semiconductor.
Yan teaches in Fig. 2 and related text the first metal layer 28 has a connecting line (e.g., a middle one of the three shown), one end (e.g., a top end) of the connecting line is connected (indirectly and electrically) to the first semiconductor 241/242/243(right portion), and another end (e.g., a bottom end) of the connecting line is connected (directly and electrically) to the second semiconductor 243(left portion)/244 ([0038], [0041] and [0052]).
Wang and Yan are analogous art because they both are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to further modify Wang in view of Yan with the specified features of Yan because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Yan to form the first metal layer to have a connecting line, wherein one end of the connecting line is connected to the first semiconductor, and another end of the connecting line is connected to the second semiconductor, as taught by Yan, in order to decrease a leakage current of the thin film transistor (i.e., the switching element) and improve a signal-to-noise ratio of the photodiode (i.e., the fingerprint identification element) (Yan: [0053]).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108363993 A) in view of Yan (US 2020/0104008 A1) as applied to claim 2 above, and further in view of Ikeda et al. (US 2012/0007988 A1).
Regarding claims 3 and 6, Wang in view of Yan disclose substantially the entire claimed invention, as applied to claim 2 above.
Wang does not explicitly disclose the second semiconductor comprises a first N+ doped region and a first P+ doped region, and a first gap is defined between the first N+ doped region and the first P+ doped region; and the first metal layer has a first metal line vertically connected to the first P+ doped region, wherein the second semiconductor further comprises a first active region disposed in the first gap.
Yan teaches in Fig. 2 and related text the second semiconductor 243(left portion)/244 comprises a first N+ doped region 243 (left portion) and a first P+ doped region 244 ([0038]); and
the first metal layer 28 has a first metal line (e.g., a left one of the three depicted in Fig. 2) vertically connected to the first P+ doped region ([0041]-[0042] and [0052]).
Ikeda teaches in Fig. 1 and related text a first gap is defined between the first N+ doped region 32N+ and the first P+ doped region 32P+ ([0043], line 5),
wherein the second semiconductor further comprises a first active region 32I disposed in the first gap ([0056], lines 1-9).
Wang, Yan and Ikeda are analogous art because they each are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang in view of Yan with the specified features of Yan and Ikeda because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Yan to form the second semiconductor to comprise a first N+ doped region and a first P+ doped region, and to form the first metal layer to have a first metal line vertically connected to the first P+ doped region, as taught by Yan, and to define a first gap between the first N+ doped region and the first P+ doped region, wherein the second semiconductor further comprises a first active region disposed in the first gap, as taught by Ikeda, in order to decrease a leakage current of the thin film transistor (i.e., the switching element) and improve a signal-to-noise ratio of the photodiode (i.e., the fingerprint identification element) (Yan: [0053]), and in order to form the first and second semiconductors to have an average trap density no higher than 2.0×1017 cm-3 so that both the photodetecting element (i.e., the fingerprint identification element) and the driving element (i.e., the switching element) have high characteristic values (such as the amount of light detected and the ratio of on-off currents of the transistor, respectively) (Ikeda: [0015]), respectively.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108363993 A) in view of Yan (US 2020/0104008 A1), and further in view of Ikeda et al. (US 2012/0007988 A1), as applied to claim 6 above, and further in view of Liu et al. (US 2020/0212081 A1).
Regarding claim 7, Wang in view of Yan, and further in view of Ikeda, disclose substantially the entire claimed invention, as applied to claim 6 above.
Wang in view of Yan, and further in view of Ikeda, do not explicitly disclose a photosensitive layer disposed on the second semiconductor and corresponding to the first gap or the first active region, wherein a material of the photosensitive layer is amorphous silicon.
Liu teaches in Fig. 1 and related text a photosensitive layer 40/401 disposed on the second semiconductor 30/301 and corresponding to the first gap or the first active region, wherein a material of the photosensitive layer is amorphous silicon ([0043]).
Wang, Yan, Ikeda and Liu are analogous art because they each are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang in view of Yan, and further in view of Ikeda, with the specified features of Liu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Yan, and further in view of Ikeda, to form a photosensitive layer on the second semiconductor and corresponding to the first gap or the first active region, wherein a material of the photosensitive layer is amorphous silicon, as taught by Liu, in order to exploit the relatively high photosensitivity of amorphous silicon (i.e., one order of magnitude higher than that of polycrystalline silicon) to ensure sufficient light absorption by the photodiode (i.e., the fingerprint identification component) (Liu: [0043]).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claim 8, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108363993 A) in view of Ma (US 2017/0343873 A1).
Regarding claim 8, Wang discloses substantially the entire claimed invention, as applied to claim 1 above.
Wang does not explicitly disclose an insulating layer disposed between the substrate and the thin film transistor layer; a second metal layer disposed on the thin film transistor layer; a touch control insulating layer disposed on a first electrode layer and provided with a slot recessed to a surface of the first electrode layer; and a storage capacitor layer disposed on the touch control insulating layer and in the slot, and connected to the first metal layer.
Ma teaches in Fig. 7 and related text an insulating layer 121 disposed between the substrate 120 and the thin film transistor layer 122 ([0035]); 
a second metal layer M2 disposed on the thin film transistor layer ([0035]); 
a touch control insulating layer 127 disposed on a first electrode layer Z2 (M2) and provided with a slot O1 recessed to a (top) surface of the first electrode layer ([0036] and [0038]); and 
a storage capacitor layer M3 disposed on the touch control insulating layer and in the slot, and connected to the first metal layer M1 ([0039] and [0045]).
Wang and Ma are analogous art because they both are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang with the specified features of Ma because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang’s array substrate to form an insulating layer between the substrate and the thin film transistor layer; to form a second metal layer on the thin film transistor layer; to form a touch control insulating layer on a first electrode layer and provided with a slot recessed to a surface of the first electrode layer; and to form a storage capacitor layer on the touch control insulating layer and in the slot, and connected to the first metal layer, as taught by Ma, in order to provide the array substrate with dual storage capacitors, thereby increasing the storage capacitance of a liquid crystal display panel to improve the flicker caused by TFT (thin film transistor) leakage without reducing the aperture ratio (Ma: [0040] and [0048]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 108363993 A) in view of Ma (US 2017/0343873 A1) as applied to claim 8 above, and further in view of Sun et al. (US 2017/0205953 A1).
Regarding claim 9, Wang in view of Ma disclose substantially the entire claimed invention, as applied to claim 8 above.
Wang in view of Ma do not explicitly disclose the storage capacitor layer comprises: a first transparent electrode layer disposed on the touch control insulating layer; a passivation layer disposed on the first transparent electrode layer and the touch control insulating layer; and a second transparent electrode layer disposed on the passivation layer.
Sun teaches in Figs. 1, 2 and related text the storage capacitor layer C2 ([0033]) comprises:
a first transparent electrode layer 15 disposed on the touch control insulating layer 14 ([0028]);
a passivation layer 16 disposed on the first transparent electrode layer and the touch control insulating layer ([0028]); and 
a second transparent electrode layer 17 disposed on the passivation layer ([0028]).
Wang, Ma and Sun are analogous art because they each are directed to display technology and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang in view of Ma with the specified features of Sun because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the array substrate of Wang in view of Ma to form the storage capacitor layer to comprise: a first transparent electrode layer disposed on the touch control insulating layer; a passivation layer disposed on the first transparent electrode layer and the touch control insulating layer; and a second transparent electrode layer disposed on the passivation layer, as taught by Sun, in order to enable a common electrode to shield an electric field in the case of an in-cell touch function (Sun: [0004]), and to enable a pixel area of a same size to provide a larger total storage capacitance (Sun: [0033]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811